FEDERAL DEPOSIT INSURANCE CORPORATION

WASHINGTON, D.C.

AND

STATE OF ILLINOIS

DEPARTMENT OF FINANCIAL AND PROFESSIONAL REGULATION

DIVISION OF BANKING

SPRINGFIELD, ILLINOIS

         
In the Matter of
CIBM BANK
CHAMPAIGN, ILLINOIS
(ILLINOIS CHARTERED
INSURED NONMEMBER BANK)
  )
)
)
)
)
)
)
)  
CONSENT ORDER


FDIC-10-062b
DB NO. 2010-DB-14




CIBM Bank, Champaign, Illinois (“Bank”), having been advised of its right to a
NOTICE OF CHARGES AND OF HEARING detailing the unsafe or unsound banking
practices and violations of law or regulation alleged to have been committed by
the Bank, and of its right to a hearing on the charges under section 8(b) of the
Federal Deposit Insurance Act (“Act”), 12 U.S.C. § 1818(b), and under 38 Ill.
Adm. Code, § 392 et seq., regarding hearings before the Illinois Department of
Financial and Professional Regulation, Division of Banking, (“Division”), and
having waived those rights, entered into a STIPULATION AND CONSENT TO THE
ISSUANCE OF A CONSENT ORDER (“STIPULATION”) with representatives of the Federal
Deposit Insurance Corporation (“FDIC”) and the Division, dated April 16, 2010,
whereby, solely for the purpose of this proceeding and without admitting or
denying the charges of unsafe or unsound banking practices and violations of law
or regulation relating to Earnings, Capital, Asset Quality, and Management, the
Bank consented to the issuance of a CONSENT ORDER (“ORDER”) by the FDIC and the
Division.

The FDIC and the Division considered the matter and determined to accept the
STIPULATION.

Having also determined that the requirements for issuance of an order under 12
U.S.C. § 1818(b) and section 48(6), 205 ILCS 5/48(6) have been satisfied, the
FDIC and the Division HEREBY ORDER that the Bank, its institution-affiliated
parties, as that term is defined in section 3(u) of the Act, 12 U.S.C. §
1813(u), and its successors and assigns, take affirmative action as follows:

MANAGEMENT

1. (a) Within ninety (90) days from the effective date of this ORDER, the Bank
shall have and retain qualified management. Management shall be provided the
necessary written authority to implement the provisions of this ORDER. The
qualifications of management shall be assessed on its ability to:



  (i)   Comply with the requirements of this ORDER;



  (ii)   Operate the Bank in a safe and sound manner;



  (iii)   Comply with applicable laws, rules, and regulations; and



  (iv)   Restore all aspects of the Bank to a safe and sound condition,
including capital adequacy, asset quality, management effectiveness, earnings,
liquidity, and sensitivity to interest rate risk.

MANAGEMENT PLAN

2. (a) Within ninety (90) days from the effective date of this ORDER, the Bank
shall develop a written analysis and assessment of the Bank’s management needs
(“Management Study”), which is acceptable to the Regional Director of the FDIC’s
Chicago Regional Office (“Regional Director”) and the Division, for the purpose
of providing qualified management for the Bank.

(b) The Management Study shall include, at a minimum:



  (i)   Identification of both the type and number of officer positions (Vice
President and above) needed to properly manage and supervise the affairs of the
Bank;



  (ii)   Identification and establishment of such Bank committees as are needed
to provide guidance and oversight to active management;



  (iii)   Evaluation of all Bank officers (Vice President and above) to
determine whether these individuals possess the ability, experience and other
qualifications required to perform present and anticipated duties, including
adherence to the Bank’s established policies and practices, and restoration and
maintenance of the Bank in a safe and sound condition;



  (iv)   Evaluation of all Bank officers (Vice President and above)
compensation, including salaries, director fees, and other benefits.



  (v)   A plan to recruit and hire any additional or replacement personnel with
the requisite ability, experience and other qualifications to fill those officer
or staff member positions identified by this paragraph of this ORDER.

(c) Within thirty (30) days after receipt of the Management Study the Bank shall
formulate a plan to implement the recommendations of the Management Study.

(d) A copy of the plan and Management Study required by this paragraph shall be
submitted to the Regional Director and the Division.

BOARD PARTICIPATION

3. (a) As of the effective date of this ORDER, the Bank’s board of directors
shall increase its participation in the affairs of the Bank, assuming full
responsibility for the approval of sound policies and objectives and for the
supervision of all of the Bank’s activities, consistent with the role and
expertise commonly expected for directors of Banks of comparable size. This
participation shall include meetings to be held no less frequently than monthly
at which, at a minimum, the following areas shall be reviewed and approved:
reports of income and expenses; new, overdue, renewal, insider, charged off, and
recovered loans; investment activity; adoption or modification of operating
policies; individual committee reports; audit reports; internal control reviews
including managements responses; reconciliation of general ledger accounts; and
compliance with this ORDER. Board minutes shall document these reviews and
approvals, including the names of any dissenting directors.

(b) Within thirty (30) days from the effective date of this ORDER, the Bank’s
board of directors shall develop, adopt, and implement a program that will
provide for monitoring of the Bank’s compliance with this ORDER. This shall
include a committee that consists of at least two outside board members.

(c) Following the required date of compliance with subparagraph (b) above, the
Bank’s board of directors shall review the Bank’s compliance with this ORDER and
record its review in the minutes of each regularly scheduled monthly board of
directors’ meeting.

CAPITAL

4. (a) Within ninety (90) days from the effective date of this ORDER, the Bank
shall have and maintain its level of Tier 1 capital as a percentage of its total
assets (“capital ratio”) at a minimum of ten (10%) percent and its level of
qualifying total capital as a percentage of risk-weighted assets (“total risk
based capital ratio”) at a minimum of twelve (12%) percent. For purposes of this
ORDER, Tier 1 capital, qualifying total capital, total assets, and risk-weighted
assets shall be calculated in accordance with Part 325 of the FDIC Rules and
Regulations (“Part 325”), 12 C.F.R. Part 325.

(b) If, while this ORDER is in effect, the Bank increases capital by the sale of
new securities, the board of directors of the Bank shall adopt and implement a
plan for the sale of such additional securities, including the voting of any
shares owned or proxies held by or controlled by them in favor of said plan.
Should the implementation of the plan involve public distribution of Bank
securities, including a distribution limited only to the Bank’s existing
shareholders, the Bank shall prepare detailed offering materials fully
describing the securities being offered, including an accurate description of
the financial condition of the Bank and the circumstances giving rise to the
offering, and other material disclosures necessary to comply with Federal
securities laws. Prior to the implementation of the plan and, in any event, not
less than 20 days prior to the dissemination of such materials, the materials
used in the sale of the securities shall be submitted to the FDIC Registration
and Disclosure Section, 550 17th Street, N.W., Washington, D.C. 20429 and to the
Scott D. Clarke, Assistant Director, Illinois Department of Financial and
Professional Regulation, Division of Banking, 122 S Michigan Avenue, Suite 1900,
Chicago, Illinois 60603, for their review. Any changes requested to be made in
the materials by the FDIC or the Division shall be made prior to their
dissemination.

(c) In complying with the provisions of this paragraph, the Bank shall provide
to any subscriber and/or purchaser of Bank securities written notice of any
planned or existing development or other changes which are materially different
from the information reflected in any offering materials used in connection with
the sale of Bank securities. The written notice required by this paragraph shall
be furnished within ten (10) calendar days of the date any material development
or change was planned or occurred, whichever is earlier, and shall be furnished
to every purchaser and/or subscriber of the Bank’s original offering materials.

LOSS CHARGE-OFF

5. Within ten (10) days from the effective date of this ORDER, the Bank shall
charge off from its books and records any loan classified “Loss” in the Report
of Examination dated October 13, 2009 (“ROE”) that have not been previously
collected or charged-off.

PROHIBITION OF ADDITIONAL LOANS TO CLASSIFIED BORROWERS

6. (a) As of the effective date of this ORDER, the Bank shall not extend,
directly or indirectly, any additional credit to, or for the benefit of, any
borrower who is already obligated in any manner to the Bank on any extension of
credit (including any portion thereof) that has been charged off the books of
the Bank or classified “Loss” in the ROE, so long as such credit remains
uncollected.

(b) As of the effective date of this ORDER, the Bank shall not extend, directly
or indirectly, any additional credit to, or for the benefit of, any borrower
whose loan or other credit has been classified “Substandard”, “Doubtful”, or is
listed for Special Mention in the ROE, and is uncollected unless the Bank’s
board of directors has adopted, prior to such extension of credit, a detailed
written statement giving the reasons why such extension of credit is in the best
interest of the Bank. A copy of the statement shall be signed by each Director,
and incorporated in the minutes of the applicable board of directors’ meeting. A
copy of the statement shall be placed in the appropriate loan file.

REDUCTION OF DELINQUENCIES AND CLASSIFIED ASSETS

7. (a) Within sixty (60) days from the effective date of this ORDER, the Bank
shall adopt, implement, and adhere to, a written plan to reduce the Bank’s risk
position in each asset in excess of $300,000 which is, delinquent or classified
“Substandard” or “Doubtful” in the ROE. The plan shall include, but not be
limited to, provisions which:



  (i)   Prohibit an extension of credit for the payment of interest, unless the
Board provides, in writing, a detailed explanation of why the extension is in
the best interest of the Bank;



  (ii)   Provide for review of the current financial condition of each
delinquent or classified borrower, including a review of borrower cash flow and
collateral value;



  (iii)   Delineate areas of responsibility for loan officers;



  (iv)   Establish dollar levels to which the Bank shall reduce delinquencies
and classified assets within 6 and 12 months from the effective date of this
ORDER; and



  (v)   Provide for the submission of monthly written progress reports to the
Bank’s board of directors for review and notation in minutes of the meetings of
the board of directors.

(b) As used in this paragraph, “reduce” means to: (1) collect; (2) charge off;
(3) sell; or (4) improve the quality of such assets so as to warrant removal of
any adverse classification by the FDIC and the Division.

(c) A copy of the plan required by this paragraph shall be submitted to the
Regional Director and the Division.

(d) While this ORDER remains in effect, the plan shall be revised to include
assets which become delinquent after the effective date of this ORDER or are
adversely classified at any subsequent examinations.

CONCENTRATIONS OF CREDIT

8. (a) Within forty-five (45) days from the effective date of this ORDER, the
Bank shall formulate, adopt, and implement a written plan to reduce and manage
each of the concentrations of credit identified in the ROE in a safe and sound
manner. At a minimum the plan must provide for written procedures which conform
in all respects with the Commercial Real Estate Lending Joint Guidance, found in
FIL-104-2006, dated December 12, 2006, and which provide for the ongoing
measurement and monitoring of the concentrations of credit, performance of
portfolio stress testing analysis to assess the impact of changing economic
conditions, and the setting of limits on concentrations commensurate with the
Bank’s capital position, safe and sound banking practices, and the overall risk
profile of the Bank.

(b) A copy of the plan required by this paragraph shall be submitted to the
Regional Director and the Division.

DIVIDEND RESTRICTION

9. As of the effective date of this ORDER, the Bank shall not declare or pay any
dividend without the prior written consent of the Regional Director and the
Division.

ALLOWANCE FOR LOAN AND LEASE LOSSES

10. (a) After the effective date of this ORDER, and prior to the submission of
all Reports of Condition and Income required by the FDIC, the board of directors
of the Bank shall review the adequacy of the Bank’s ALLL, provide for an
adequate ALLL, and accurately report the same. The minutes of the board meeting
at which such review is undertaken shall indicate the findings of the review,
the amount of increase in the ALLL recommended, if any, and the basis for
determination of the amount of ALLL provided. In making these determinations,
the board of directors shall consider the FFIEC Instructions for the Reports of
Condition and Income and any analysis of the Bank’s ALLL provided by the FDIC or
the Division.

(b) ALLL entries required by this paragraph shall be made prior to any capital
determinations required by this ORDER.

PROFIT PLAN AND BUDGET

11. (a) Within sixty (60) days from the effective date of this ORDER, the Bank
shall adopt, implement, and adhere to a written profit plan and a realistic,
comprehensive budget for all categories of income and expense for calendar years
2010 and 2011. The plans required by this paragraph shall contain formal goals
and strategies, consistent with sound banking practices, to reduce discretionary
expenses and to improve the Bank’s overall earnings, and shall contain a
description of the operating assumptions that form the basis for major projected
income and expense components.

(b) The written profit plan shall address, at a minimum:



  (i)   Realistic and comprehensive budgets;



  (ii)   A budget review process to monitor the income and expenses of the Bank
to compare actual figures with budgetary projections;



  (iii)   Identification of major areas in, and means by which, earnings will be
improved; and



  (iv)   A description of the operating assumptions that form the basis for and
adequately support major projected income and expense components.

(c) At each monthly board meeting following completion of the profit plans and
budgets required by this paragraph, the Bank’s board of directors shall evaluate
the Bank’s actual performance in relation to the plan and budget, record the
results of the evaluation, and note any actions taken by the Bank in the minutes
of the board of directors’ meeting at which such evaluation is undertaken.

(d) A written profit plan and budget shall be prepared for each calendar year
for which this ORDER is in effect.

(e) Copies of the plans and budgets required by this paragraph shall be
submitted to the Regional Director and the Division.

NOTIFICATION TO SHAREHOLDER

12. Following the effective date of this ORDER, the Bank shall send to its
shareholder a copy of this ORDER: (1) in conjunction with the Bank’s next
shareholder communication; or (2) in conjunction with its notice or proxy
statement preceding the Bank’s next shareholder meeting.

PROGRESS REPORTS

13. Within thirty (30) days from the end of each calendar quarter following the
effective date of this ORDER, the Bank shall furnish to the Regional Director
and the Division written progress reports signed by each member of the Bank’s
board of directors, detailing the actions taken to secure compliance with the
ORDER and the results thereof.

CLOSING PARAGRAPHS

The effective date of this ORDER shall be the date of its issuance by the FDIC
and the Division.

The provisions of this ORDER shall be binding upon the Bank, its
institution-affiliated parties, and any successors and assigns thereof.

The provisions of this ORDER shall remain effective and enforceable except to
the extent that, and until such time as, any provision has been modified,
terminated, suspended, or set aside by the FDIC and the Division.

Pursuant to delegated authority.

Dated: April 29th, 2010.

                                                       
M. Anthony Lowe
Regional Director
Chicago Regional Office
Federal Deposit Insurance
Corporation

                                                       
Jorge A. Solis
Director
Illinois Department of Financial
and Professional Regulation
Division of Banking

